Citation Nr: 0427774	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  97-33 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a right knee injury with degenerative joint 
disease, currently rated as 30 percent disabling. 

2.  Entitlement to an increased rating for an inferior-
posterior infarct with hypertension and ischemia, currently 
rated as 30 percent disabling. 

3.  Entitlement to an increased rating for right tarsal 
tunnel syndrome, currently rated as 20 percent disabling. 

4.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently rated as 10 percent 
disabling. 

5.  Entitlement to an increased (compensable) rating for 
residuals of a right thumb injury. 

6.  Entitlement to an increased rating for a hiatal hernia 
with gastroesophageal reflux disorder (GERD), currently rated 
as 10 percent disabling. 

7.  Entitlement to an increased rating for residuals of a 
right shoulder dislocation, currently rated as 10 percent 
disabling. 

8.  Entitlement to service connection for poor vision. 

9.  Entitlement to service connection for dizziness. 

10.  Entitlement to service connection for right hip pain.

11.  Entitlement to service connection for depression and 
excessive worry. 

12.  Entitlement to service connection for residuals of a 
right wrist injury. 

13.  Entitlement to service connection for residuals of a 
right ankle injury. 

14.  Entitlement to service connection for residuals of a 
back injury. 

15.  Entitlement to special monthly compensation based upon 
loss of use of the left hand.  

16.  Entitlement to an effective date earlier than January 
22, 1997, for a grant of service connection for impotency and 
entitlement to special monthly compensation based on loss of 
use of a creative organ. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1974 and from November 1975 to March 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision and other 
adverse action by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The RO originally denied, among other claims, the veteran's 
claims for service connection for poor vision, dizziness, 
right hip pain, depression and excessive worry, a right wrist 
injury, right ankle injury, and a back injury in a November 
1995 rating decision, finding therein that these claims were 
not "well grounded."  Normally, when there is such a 
previous denial, a claim will not be reopened and considered 
unless new and material evidence has been received.  38 
U.S.C.A. § 5108.  However, the RO has readjudicated these 
claims on a de novo basis, apparently due to the liberalizing 
change in the law enacted after the November 1995 decision; 
namely, the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2003)).  Accordingly, the service connection issues on appeal 
are as listed above.  See Spencer v. Brown, 4 Vet. App. 283 
(1994).

The issues of entitlement to increased ratings for an 
inferior-posterior infarct with hypertension and ischemia, 
degenerative joint disease of the left knee, and residuals of 
a right shoulder dislocation require additional development, 
as delineated in the remand that follows this decision.   


FINDINGS OF FACT

1.  Motion in the right knee was most recently measured from 
full extension to 110 degrees of flexion; instability in the 
right knee with walking was reported; there is no ankylosis 
in the right knee, and it is not shown that there is non-
union in the right knee so as to require a brace. 

2.  Right tarsal tunnel syndrome is not manifested by 
complete paralysis of the foot. 

3.  The most recent examination demonstrated full motion in 
the right thumb with pain on flexion, with no ankylosis.  

4.  Disability associated with a hiatal hernia and GERD does 
not include persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation accompanied by arm pain 
or shoulder pain so as to produce considerable impairment of 
health.  

5.  There is no competent evidence linking a current acquired 
disability associated with poor vision, dizziness, right hip 
pain, depression and excessive worry, a right wrist injury, 
right ankle injury, or a back injury to any event, 
symptomatology, or pathology in service. 

6.  Service connection not being in effect for a left hand 
disability, special monthly compensation for loss of use of 
the left hand cannot be granted.  

7.  The veteran's initial claim for service connection for 
impotency and entitlement to special monthly compensation 
(SMC) based on loss of use of a creative organ was received 
on January 22, 1997; there is of record no document received 
prior to that date which can be construed as a claim for 
service connection for impotency and entitlement to SMC based 
on loss of use of a creative organ.
 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
post-operative residuals of a right knee injury with 
degenerative joint disease are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, Diagnostic 
Codes (DCs) 5256-5263 (2003).  

2.  The criteria for a rating in excess of 20 percent for 
right tarsal tunnel syndrome are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, DC 8525 
(2003). 

3.  The criteria for a compensable rating for a right thumb 
injury are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DC 5224 (2002); 67 
Fed. Reg. 48784-87 (July 26, 2002) (codified at 38 C.F.R. § 
4.71a, DCs 5224, 5228 (2003)).

4.  The criteria for a rating in excess of 10 percent for a 
hiatal hernia and GERD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.114, DC 7346 
(2003).   

5.  Poor vision, dizziness, right hip pain, depression and 
excessive worry, a right wrist injury, right ankle injury, 
and/or a back injury were not incurred in or aggravated by 
service; and arthritis of the right wrist, right ankle, or 
back may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The VCAA, to which reference was made in the Introduction, 
above, substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2003)).  In addition, VA has published 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In March 2002 and May 2003 letters, the RO advised the 
veteran of the VCAA and its effect on his claims.  In 
addition, the veteran was advised, by virtue of detailed 
November 1997 and June 2003 statements of the case (SOCs) and 
July 2003 and August 2003 supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  The Board therefore believes that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claims, and that the SOCs and SSOCs issued by the RO 
clarified what evidence would be required to establish 
increased ratings or service connection for the disabilities 
at issue in this matter.  Further, the claims file reflects 
that the August 2003 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2003).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding the matters decided 
herein for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II  Factual Background

The service medical records reflect numerous instances of 
treatment for several disabilities throughout the veteran's 
two periods of service.  He sustained an injury to the right 
knee, to include a torn medial meniscus and partial cruciate 
ligament tear, in a parachute accident during basic training, 
resulting in ligament instability.  A meniscectomy was 
performed in April 1973, and the veteran was placed on a 
permanent limited duty profile thereafter.  After his 
separation from his first period of service, a January 1975 
rating decision established service connection for post-
operative residuals of a right knee injury.  A 10 percent 
rating was assigned under DC 5259. 

Review of the records from the veteran's second period of 
active duty also reflects almost continuous treatment for 
ligament instability and related symptomatology in the 
veteran's right knee, with the veteran remaining on a 
permanent limited duty profile because of his right knee 
condition.  X-rays of the right knee during service 
demonstrated spur formation and degenerative joint disease, 
and reports refer to as many as four right knee operations.  
Treatment for the left knee was initiated in January 1992 
after the veteran reported that he had slipped and twisted 
the left knee.  Following diagnostic arthroscopic surgery on 
the left knee in February 1992, the diagnoses included 
arthritis.  

Also demonstrated by the service medical records were several 
records of  treatment of neuropathy in the lower extremities, 
ultimately diagnosed as tarsal tunnel syndrome.  A January 
1994 record showed the veteran reporting continued pain from 
a jammed right thumb sustained several months earlier.  X-
rays at that time showed evidence of an old healed fracture 
involving the lateral base of the proximal phalanx, with no 
evidence of a deformity at the fracture site, or of any acute 
pathology.  

Additional service records include a May 1988 report 
referencing treatment for right ankle pain, said by the 
veteran to have been the result of his twisting the ankle 
after a fall in the shower.  The examination of the ankle at 
that time revealed swelling and point tenderness, but an X-
ray did not reveal a fracture, and no further treatment 
pertaining to his injury during service is reported.  With 
regard to back pain, the veteran reported having back pain on 
Reports of Medical History completed in February 1991 and 
March 1994.  A February 1994 report showed the veteran 
reporting back pain with prolonged standing or "full 
bending."  No treatment for back disability during service 
is demonstrated.  An October 1988 report showed the veteran 
reporting right hand pain since catching it in a door three 
weeks prior to this visit.  The clinical assessment was 
tenosynovitis of the right hand.  X-rays were negative, and 
no further treatment for the right hand during service is 
demonstrated.  

With regard to the veteran's vision, he reported to an 
optometry clinic in August 1977.  Corrected vision was to 
20/20 with a new prescription, and no significant visual 
defects were reported.  A December 1977 service medical 
record showed the veteran complaining about blurred vision 
after his left orbit was struck in a car accident two weeks 
prior to this visit.  The left pupil was shown to be dilated 
upon examination, with acuity at 20/25 and 20/20.  No further 
in-service treatment for visual problems is demonstrated.  In 
December 1994, far visual acuity was 20/30 and 20/40 and near 
acuity was to 20/30 and 20/50.  

With regard to GERD, a September 1982 service medical record 
showed the veteran reporting a one-year history of stomach 
cramps and burning, with the assessment following the 
examination being "mild epigastric pain, probably 
gastritis."  The assessment following a March 1994 sick call 
visit at which time the veteran described a burning sensation 
in his chest was possible GERD, and Tagamet was prescribed 
for this condition.  An August 1994 service medical record 
indicated that Tagamet had not improved gastrointestinal 
symptomatology. 

The severity of the veteran's various orthopedic disabilities 
was assessed in an April 1994 examination conducted in 
preparation for a Medical Board, with the history involving 
the right knee described therein as follows:  The veteran 
sustained a parachuting accident in 1973 in which he twisted 
the right knee, and he underwent a right medial meniscectomy 
in April 1973.  After complaining of continuing pain and 
instability, he underwent surgical repair of the medial 
collateral ligament and removal of osteophytes in April 1974.  
Pain continued, and a July 1975 arthroscopy resulted in a 
diagnosis of anterior cruciate ligament insufficiency and 
osteoarthritis.  Another knee arthroscopy in 1978 confirmed 
marked anterior medial instability with anterior cruciate 
ligament deficiency and medial compartment arthrosis.  
Thereafter, the veteran was afforded a Lenox Hill brace, and 
it was indicated he had been brace dependent since that time.  

Also reported at the April 1994 examination was pain in the 
distal phalanx of the right thumb sustained by the veteran in 
a jamming injury while moving equipment.  A long history of 
bilateral numbness on the inside of the calf and foot arches 
extending to each big toe, worse on the right, was described.  
Neurology clinic visits included electrodiagnostic testing 
results of severe right tarsal tunnel syndrome, greater than 
left tarsal tunnel syndrome, a right sural neuropathy, and 
right peroneal neuropathy, "chronic and mild."  At the time 
of the examination, the veteran denied having any instability 
or weakness in the ankles.  He did complain about occasional 
lateral hip pain, but his main complaint was with regard to 
swelling and "giving way" in right knee with activity.  

Upon physical examination in April 1994, there was tenderness 
in the right thumb and motion from 10 degrees to 30 degrees.  
The thumb was stable, with no loss of sensation.  The right 
knee demonstrated mild effusion; 3+/4+ medial collateral 
ligament laxity; an intact lateral collateral ligament; and 
motion from full extension to 135 degrees of flexion.  Motion 
in the left knee was from full extension to 145 degrees of 
flexion and the lateral collateral ligaments were intact.  
Strength was full in each foot.  There was marked decreased 
sensation along the entire right medial calf starting 
inferior to a large inferior medial scar, down to and 
including the medial portion of the foot and including the 
right toe.  The right ankle was stable to varus and valgus 
stressing and no effusion was noted.  Motion in the right hip 
was to 120 degrees of flexion, 30 degrees of internal 
rotation, 45 degrees of external rotation and 35 degrees for 
abduction.  There was mild tenderness over the greater 
trochanter.  

X-rays conducted in conjunction with the April 1994 
examination revealed the following:  an essentially normal 
left knee except for a small amount of medial tibial plateau 
sclerosis and osteophytes noted on the superior and inferior 
pole of the patella; a right knee with marked loss of medial 
compartment joint space and osteophytes in both the femoral 
and tibial side, medially; a normal pelvis, right hip right 
foot and right ankle; and evidence of an old volar plate 
avulsion fracture of the distal phalanx of the right thumb 
with no significant degenerative changes.  

Reference was also made in the April 1994 examination reports 
to the most recent neurologic work-up in January 2004 which 
demonstrated chronic tarsal tunnel syndrome, greater on the 
right than the left, and probable bilateral sural neuropathy, 
also greater on the right than the left.  Also referenced was 
a February 2004 podiatry consult which revealed right plantar 
fasciitis.  In addition, an evaluation of the right thumb was 
said to have revealed symmetrical grip strength with three 
jaw pinch on the right to 10 pounds and on the left to 22 
pounds.  Lateral pinch was to 26 pounds on the right and 30 
pounds on the left. 

In assessing the veteran's "present" condition at the time 
of the April 1994 examination, the physician stated that the 
veteran had severe instability of the right knee 
necessitating chronic nonsteriodal use, with daily pain and 
moderately severe degenerative joint disease.  The left knee 
disability was said to involve mild degenerative joint 
disease.  The right thumb demonstrated a painful, weakened 
distal phalanx evidenced by decreased pinch, with the 
examiner anticipating that the pain would decrease with time 
but indicating that future degenerative changes were 
possible.  Also noted was plantar fasciitis and what the 
examiner felt was "moderately severe" saphenous nerve 
neuralgia secondary to trauma following surgery.  In this 
regard, the examiner found it noteworthy that the Tinel's 
sign was appreciated in the inferior portion of a knee scar 
said to have developed immediately following the 1976 
surgery.  Finally, the examiner noted the presence of tarsal 
tunnel syndrome as evidenced by electrodiagnostic testing, 
but stated that this condition was not accompanied by any 
clinical motor weakness.  

The physician's prognosis was poor for the right knee, with a 
total knee arthroplasty said to be more than likely in the 
future.  The left knee problems were said to possibly be 
attributed to the aging process, with the examiner stating 
that this knee should nonetheless not be a "significant" 
problem in the future.  The tarsal tunnel syndromes and 
traumatic neuralgia of the right saphenous nerve were said to 
be conditions that would possibly benefit from future 
surgery, but indicated that conservative treatment was the 
usual norm as tarsal tunnel releases were of debatable 
success.  Finally with regard to plantar fasciitis, the 
examiner stated that the veteran was being treated for this 
condition and that he should have a good outcome.  

The final diagnoses following the April 1994 examination were 
right anterior medial instability in the right knee (with 
complete ACL and MCL deficiency); degenerative joint disease 
in the medial compartment and patella of the right knee; mild 
degenerative joint disease of the left knee; an old avulsion 
fracture at the distal phalanx of the right thumb; bilateral 
tarsal tunnel syndrome, right greater than left; traumatic 
saphenous nerve neuralgia in the right leg; and plantar 
fasciitis.  The examiner recommended that the veteran be 
separated from service due to his disabilities, and this 
recommendation was reflected in the reports from the April 
1994 Medical Evaluation Board Proceeding.  

Thereafter, the veteran underwent a surgical right tarsal 
tunnel release in May 1994, and a Medical Evaluation Board 
Addendum completed in July 1994 shows the veteran reporting 
that this procedure had relieved pain in the distal medial 
aspect of the right foot.  However, he described a new onset 
of pain in the dorsal aspect of the right foot, worse with 
inversion and eversion of the forefoot.  He also continued to 
complain about right thumb pain.  The examination of the 
right foot showed the surgical scar to be healing well.  
There was tenderness to palpation over the talonavicular 
joint.  There was normal motion in the subtalar joint with 
"significant" pain, and dorsiflexion and plantar flexion of 
the right foot produced pain.  The right thumb revealed no 
swelling but decreased interphalangeal joint flexion to 
approximately 70 degrees.  X-rays revealed a slight beaked 
talus but no evidence of arthritis.  X-rays of the right 
thumb showed an irregular joint and surface.  

After the examination, the physician added the following 
diagnoses for review by the Physical Evaluation Board:  Right 
dorsal foot pain, questionable etiology,  possible arthritis 
of the subtalar/talonavicular joint; right thumb pain 
probably secondary to post-traumatic arthritis of the 
interphalangeal joint; and right tarsal tunnel syndrome, post 
surgery.  

Additional service medical records include reports from 
cardiac catheterization conducted in April 1994 which 
resulted in diagnoses of non-cardiac chest pain syndrome 
probably due to GERD and mild left ventricular diastolic 
dysfunction, said to possibly represent the early onset of 
essential hypertension.  An electrocardiogram conducted in 
December 1994 revealed findings consistent with inferior-
posterior infarction.  

Another report completed close to separation from service 
shows the veteran reporting his disabilities as follows:  
coughing up of blood with tooth brushing; pain from a right 
shoulder dislocation in 1980; a right knee disability post 
multiple operations; a swollen and painful right thumb; 
swelling and pain in the left wrist and both hands; a visual 
problem involving seeing a "glaze" at times; hearing 
problems and earache; hayfever, a gum problem and migraine 
headaches; skin disease of the face and body; shortness of 
breath; digestive problems to include a problem with "high 
protein;" foot trouble due to tarsal syndrome; nerve 
problems and numbness in the lower joints; sleeping 
difficulties; excessive worry and stress; left knee pain; 
back pain with prolonged standing or full bending; chest 
pain, headache, dizziness, and shortness of breath with 
walking long distances or physical labor with "bad vision" 
accompanying the headaches or dizziness; severe athlete's 
feet with plantar warts; pain in both elbows; hip pain; high 
blood pressure and an elevated "sugar level;" and arthritis 
involving the knees, right shoulder, right foot, right hip, 
right thumb and left wrist.  

Finally with regard to the service medical records, the 
December 1994 retirement examination showed a grossly 
positive bilateral McMurray's test; Grade II bilateral lower 
level ligament laxity; and a Grade II anterior drawer sign in 
the right knee with poor end joint positive pivot shift 
testing.  The examination was otherwise unremarkable. 

Turning to the post-service evidence, the November 1995 
rating decision, referenced in the Introduction above, added 
degenerative joint disease to the service connected right 
knee disability, and increased the rating to 30 percent 
effective from April 1995 under DC 5010-5257.  This decision 
also in pertinent part granted service connection for the 
following disabilities:  An inferior-posterior infarct with 
hypertension and ischemia, rated as 30 percent disabling 
under DC 7006; right tarsal tunnel syndrome, rated as 20 
percent disabling by analogy to DC 8525; degenerative joint 
disease of the left knee, rated as 10 percent disabling under 
DC 5003-5260; a right thumb injury, rated noncompensable 
under DC 5024, a hiatal hernia with GERD, rated as 10 percent 
disabling under DC 7346; and residuals of a right shoulder 
dislocation, rated as 10 percent disabling under DC 5203.  
These ratings have been confirmed and continued until the 
present time.  The November 1995 rating decision also, as 
noted in the Introduction, denied service connection for the 
disabilities listed on the title page for which claims of 
service connection have been perfected to the Board.  

The post-service evidence also contains reports of treatment 
at VA medical facilities from April 1995 until February 2003.  
In pertinent part, these records include reports for 
treatment for various orthopedic complaints in the VA 
rheumatology and orthopedic clinics.  Some pertinent findings 
include reports from a negative X-ray of the right ankle in 
October 1995.  An X-ray of the right knee conducted at that 
time showed degenerative changes and a possible loose body.  
Electromyographic testing in October 1995 showed evidence of 
mild right posterior tarsal tunnel syndrome, and 
electromyographic testing in March 1996 showed no evidence of 
carpal tunnel syndrome.  X-rays of both wrists and the 
fingers of the right hand in April 1996 were negative.  An 
October 1997 X-ray of the right shoulder demonstrated a 
somewhat "high-riding" humeral head with no degenerative 
changes.  

Additional records include reports from visits to a VA mental 
hygiene clinic beginning in May 1995 and continuing to 
January 2003, with the principal diagnosis being dysthymia.  
These reports also included evidence that psychiatric factors 
were impacting the veteran's physical condition.  
 
Reports from a visit to a private neurologist in December 
1997 indicated that, as a result of the in-service parachute 
injury to the right knee, the veteran had developed right 
whole leg weakness and sensory impairment up to the knee as 
well as pain, swelling and coldness in the right leg, felt to 
possibly represent "minor causalgia."  Also noted was right 
shoulder capsulitis.  Orthopedic evaluation and aggressive 
rehabilitation were recommended. 

The veteran was afforded a VA psychiatric examination in 
December 1997, with a diagnosis of dysthymic disorder 
following the examination.  The veteran's sleeping 
difficulties were said to be "covered" by this diagnosis.  
None of the psychiatric symptomatology demonstrated at that 
time was linked to service by the examiner.  A VA cardiologic 
examination conducted in December 1997 resulted in diagnoses 
of ischemic heart disease post two myocardial infarctions, 
angina pectoris, hypertension and hypercholesterolemia.  A 
genitourinary examination conducted in December 1997 resulted 
in diagnoses to include erectile dysfunction, felt to be 
possibly due to depression.   

The veteran was also afforded a VA eye examination in 
December 1997, at which time he described a "blur" in the 
front of his eyes that he had been experiencing for 
approximately one year that he stated seemed to come and go.  
He said the blurred vision was accompanied by floating black 
dots.  He reported a history of being hit in the right eye 15 
years previously, but stated that he was not treated for 
complications associated with the right eye injury.  Visual 
acuity without correction was 20/30 in each eye.  Corrected 
visual acuity was to 20/20 in each eye.  There was no 
evidence of diplopia and the visual fields were within normal 
limits.  The external examination of the eyes was completely 
within normal limits.  A few vitreous floaters were noted.  
The retina was intact without lesions and there was no sign 
of disease of the optic nerve.  The diagnosis was normal 
ocular exam with minimal myopia.  

The veteran was also afforded a gastrointestinal examination 
in December 1997.  His principal compliant was a burning 
sensation in the chest radiating to both arms, which mostly 
occurred three to four hours after meals, particularly those 
involving spicy foods, beef, or potatoes.  Tagamet and Maalox 
were said to only offer partial help.  He reported occasional 
nausea but no vomiting, and described a feeling of food 
sticking in the upper esophagus on occasion, only with 
solids.  The veteran stated that sometimes it feels as though 
it takes several hours for his food to digest.  The pain was 
mostly described as heartburn in the chest but not in the 
epigastric area.  He did not describe any pyrosis, and there 
was not history of hematemesis or melena. The veteran did not 
describe regurgitation of food.  Upon physical examination, 
the CBC did not show any anemia, and there were otherwise no 
abnormal laboratory findings.  There was no evidence of 
malnutrition or history of weight loss, with the veteran 
reporting that he actually has been gaining additional weight 
which he is trying to lose by dieting.  He weighed 220 pounds 
at the time of the examination.  It was reported that a 
September 1997 upper gastrointestinal series was negative.  

Following the December 1997 gastrointestinal examination, the 
physician stated as follows:  

[The veteran] possibly may have symptoms 
and signs of reflux esophagitis.  
However, I strongly suspect esophageal 
motility disorder as the patient may have 
a decreased esophageal peristalsis or 
maybe esophageal spasm or tertiary 
contractures to give the symptoms of 
intermittent dysphagia with solids.  
Also, scleroderma should be ruled out in 
this patient as he does describe multiple 
joint involvement per Rheumatology 
consultation.    

Further evaluation of the veteran was recommended, to include 
an EGD examination and esophageal studies.  The examiner 
offered to accomplish these studies, which the veteran 
declined at the time of the examination.  The veteran stated 
that he would contact his primary care physician to conduct 
these studies at a later time. 

Reports from a February 1998 VA orthopedic examination 
resulted in the following diagnoses:  right shoulder 
impingement syndrome with possible rotator cuff tear and 
adhesive capsulitis; mild degenerative arthritis of both 
wrists; mild degenerative arthritis of the metacarpal 
phalangeal and interphalangeal joints of the right thumb; 
chronic arthralgia of the ulnar aspect of the left wrist; 
right hip arthralgia; chronic anterior medial rotary 
instability of the right knee, with superimposed moderate to 
severe osteoarthritis; and mild anterior medial rotary 
instability in the left knee with mild superimposed 
osteoarthritis.

Also diagnosed at the February 1998 VA orthopedic examination 
were lumbosacral spondylosis with no evidence of 
radiculopathy or lower extremity neuropathy; sub-sartorial 
saphenous nerve neuralgia status post multiple right knee 
surgeries; bilateral, right greater than left, tarsal tunnel 
syndrome, status post right tarsal tunnel release with 
residual right medial distal calf, ankle and hind foot 
scarring with persistent pain and dysesthesia; mild right 
midfoot degenerative arthritis; mild right ankle degenerative 
arthritis; and bilateral, right greater than left, plantar 
fasciitis.  

With respect to the issue of whether there was loss of use of 
the left hand, the examiner noted decreased grip strength in 
the left wrist when compared with the right wrist.  Pinch 
strength was greater in the left hand than the right, and the 
examiner stated that "[s]ignificant objective findings to 
explain the mild loss in grip strength were confined to the 
X-ray studies which revealed mild degenerative arthritis."   

Physical findings at that time included the following:  Left 
shoulder motion was full but right shoulder motion revealed a 
painful arc of motion from 95 degrees to any attempt at 
greater elevation in both abduction and forward flexion.  
There was no improvement in the ability to raise the right 
shoulder with external rotation as opposed to internal 
rotation.  Internal and external rotation were to 60 degrees 
and extension was possible to 60 degrees.  Pain was shown 
with right shoulder abduction and forward flexion.  Crepitus 
was also demonstrated, but strength was intact and there was 
no swelling, warmth, or deformity.   

The examination of right wrist included the following range 
of motion findings:  55 degrees of dorsiflexion, 65 degrees 
of palmar flexion 35 degrees of radial deviation, and 30 
degrees of ulnar deviation.  Examination of the right wrist 
revealed mild synovial bogginess with swelling, but no 
deformity or tenderness.  Pain was noted with right wrist 
motion. 

The examination of the right thumb revealed motion from 0 to 
50 degrees at the interphalangeal joint.  Motion at the 
metacarpal phalangeal joint of the right thumb was from 0 to 
60 degrees.  Radial abduction of the right thumb was from 0 
to 55 degrees.  Palmar abduction of the right thumb was from 
0 to 45 degrees.  There was tenderness to palpation of the 
right thumb, but no palpable deformity was noted.  No 
ligamentous laxity was observed.  

The examination of the right hips showed the veteran able to 
perform well on log rolling, and there was no pain with 
compression of the greater trochanter of the right hip.  
There was also no pain with axial compression or distraction 
for the right lower extremity into or away from the 
acetabulae.  Motion in the right hip was measured to 80 
degrees of flexion, 45 degrees of abduction, 30 degrees of 
adduction, 30 degrees of internal rotation, and 60 degrees of 
external rotation.  Pain was noted with internal and external 
rotation as well as simultaneous compression of the limb into 
the socket on the right.  

With regard to the knees, the February 1998 examination 
revealed motion in the right knee from full extension to 100 
degrees of flexion and motion in the left knee from full 
extension to 105 degrees of flexion.  The examination of the 
right knee revealed no soft tissue swelling or effusion.  
Patellar femoral crepitus was noted, with tenderness on 
palpation of the medial and lateral patellar articular facet.  
The patellar inhibition and compression tests were negative.  
The apprehension test was slightly positive.  There was 1+ 
medial collateral ligament laxity at full extension, 
increased to 2+ at 30 degrees of flexion.  There was no 
evidence of laxity in the lateral collateral ligament.  
Testing for anterior cruciate sufficiency revealed a 2 + 
anterior Drawer in the neutral position which increased to 3+ 
with the calf and foot in external rotation.  Upon internal 
rotation, 2+ laxity was noted on anterior Drawer testing.  
The Lachman's test and pivot-shift test were positive, and 
there was no evidence of posterior cruciate instability.  
Mild tenderness was demonstrated in the lateral joint line 
and McMurray's test was positive in the lateral joint line.  
There was no evidence of a popliteal cyst. 

The February 1998 examination also demonstrated normal muscle 
strength testing in the lower extremities.  Reflexes were +2 
in the quadriceps bilaterally and +2 in the Achilles 
bilaterally.  The posterior tibial reflex was trace to absent 
bilaterally.  There was decreased sensation at the medial 
aspect of the right calf extending from just below the knee 
down to and around the ankle and medial side of the foot (in 
the distribution of the subsartorial branch of the saphenous 
nerve.)  

With regard to the veteran's back, there was no significant 
evidence of swelling, tenderness, spasm, or increased warmth.  
There was also no palpable defect and no evidence of 
scoliosis, kyphosis, or decreased lumbar lordosis.  There was 
also no evidence of rib hump or pelvic obliquity.  Range of 
motion testing revealed 85 degrees of forward flexion, 
extension to 15 degrees, lateral flexion to the right of 20 
degrees and to the left of 15 degrees.  Straight leg raising 
in the sitting position was negative to the right and to 90 
degrees on the left.  Recumbent straight leg raising was 
possible to 45 degrees on the right before the veteran 
experienced knee pain.  Recumbent straight leg raising to the 
left was possible to e 70 degrees without pain. 

The examination of the ankles showed some decrease in motion 
in the right ankle when compared to the left.  There was 
slight swelling of the ankle, but normal ligamentous testing.    

The following X-ray results were obtained in conjunction with 
the February 1998 examination:  X-rays of the right knee 
revealed significant medial joint space narrowing with sharp 
tibial spines and marginal osteophytes at the medial and 
lateral joint compartments.  There was overall varus 
angulation of the right knee and early osteophytes noted at 
the superior and inferior holes of the patella.  There was 
also evidence of an old medial collateral ligament tear.  X-
rays of the left knee revealed early medial compartment 
osteophyte formation with mild sharpening of the tibial 
spines and normal spurs at the inferior articular pole of the 
left patella.  

The right ankle X-ray revealed mild joint space narrowing 
with early osteophyte formation the medial aspect of the 
talus at the tibial talus joint level.  Also noted was some 
breaking of the talus at the talus navicular joint and mild 
talus navicular joint space narrowing.  The right foot X-ray 
revealed mild joint space narrowing between the first Canavan 
form and first metatarsal joint.  The right shoulder X-ray 
revealed no significant bony or soft tissue abnormality. 

Wrist X-rays revealed mild radial carpal joint space 
narrowing with sub-condyle sclerosis, worse in the right 
wrist than the left.  Also observed was possible evidence of 
an old fracture involving the distal phalanx of the right 
thumb.  Mild joint space narrowing of the subcondyle of the 
metacarpal phalangeal joint of the right thumb was observed.   
 
Following the December 1997 and February 1998 examinations, 
the additional evidence includes reports from a VA 
examination of the feet conducted in November 2000, at which 
time the veteran reported bilateral foot and right ankle 
pain, weakness, stiffness, swelling, fatigueability and lack 
of endurance.  Symptoms were said to have been amplified with 
standing and walking.  The veteran reported suffering from 
these symptoms on a daily basis, with the symptoms waxing and 
waning throughout the day depending on his level of physical 
activity.  Precipitating factors were weather changes and 
physical activity and alleviating factors were medications 
and rest.  The examiner could not estimate the degree of 
"additional" limitation of motion or functional impairment 
during flare-ups of pain.  The veteran was observed to walk 
with an altered gait with a right lower extremity brace and 
cane.  It was also indicated the veteran used orthotics.  No 
surgical procedures since the 1994 tarsal release were 
reported, but the veteran stated that his feet and right 
ankle conditions had worsened since his last VA examination.  
These conditions were said to interfere with the veteran's 
ability to fully enjoy recreational activities or complete 
household chores in an effective manner. 

Upon examination, a 7-inch surgical scar remained in the 
medial aspect of the right foot.  The right first toe had a 
mild valgus drift and sat partially below the second digit 
when resting.  There was tenderness to palpation at the 
plantar calcaneal aspect bilaterally.  Range of motion 
studies showed a full range of motion in all toes; right 
ankle motion was from 0 to 10 degrees of dorsiflexion; 0 to 
20 degrees of plantar flexion; 0 to 25 degrees of inversion; 
and 10 to 15 degrees of eversion.  The examiner was not able 
to estimate the degree to which the range of motion or 
functioning was additionally limited by pain, fatigue, 
weakness or lack of endurance following repeated use or 
flare-ups.  There were no skin or vascular changes, and the 
veteran's posture was normal.  X-rays of both feet and ankles 
were negative.  The diagnoses were surgical residuals of 
metatarsal release, and bilateral plantar fasciitis.  

At a November 2000 VA examination of the hands, the veteran 
reported daily and constant bilateral hand numbness and wrist 
discomfort, waxing and waning throughout the day dependent 
upon his level of physical activity.  Precipitating factors 
were said to be weather changes and physical activity and 
alleviating factors were medications and rest.  The examiner 
could not estimate the degree of additional limitation of 
motion or functional impairment during flare-ups.  Upon 
physical examination, there was decreased sensation 
throughout all digits; the veteran was able to move the 
fingertips to the median transverse fold of the palm and the 
thumb to the tips of the fingers.  There was a full range of 
active motion at the fingers and thumbs.  Strength was 5/5 
while grasping objects and there was full dexterity.  Nerve 
conduction studies and electromyographic testing revealed no 
carpal tunnel syndrome and no peripheral neuropathy.  X-rays 
of the hands were negative.  

The veteran was afforded an examination of the left shoulder 
and right elbow in November 2000.  No findings or complaints 
with respect to the residuals of the service-connected right 
shoulder dislocation were recorded on the reports from this 
examination.  A November 2000 VA neurologic examination 
showed normal strength in the extremities except for the 
region of the right ankle.  

The veteran was afforded a VA peripheral nerves examination 
in January 2001, at which time he reported that his right 
knee symptoms did not improve with the in-service surgery.  
He described numbness and burning in his right foot and toes 
and increasing limitation of motion in his right ankle.  He 
also stated that his right knee was "very unstable."  He 
was observed to walk with a cane on the right side, and the 
nerves said to have been involved were those dealing with 
sensation that went through the metatarsal tunnel.  
Subjective numbness and burning were reported upon physical 
examination, but no paralysis or neuralgia were demonstrated.  
The veteran denied having pain in the right foot or any other 
pain.  Motion in the right ankle was to 10 degrees of 
dorsiflexion and plantar flexion, 15 degrees of inversion and 
10 degrees of eversion with pain at the end of each range of 
motion.  Some moaning from the veteran was reported, and 
passive range of motion testing showed no increase in motion.  
X-rays of the right ankle were normal.  

A VA examination of the right thumb in January 2001 showed 
the veteran complaining about pain when flexing the 
interphalangeal joint of the right thumb.  He said that the 
only time he has pain is when he flexes his thumb, and that 
he therefore avoids flexing the thumb fully.  The physical 
examination showed motion in the right thumb from 0 to 60 
degrees, said by the examiner to be normal, with pain at the 
end of flexion.  The veteran could oppose all the fingertips 
the tip of the right thumb.  There was good grasping with the 
right hand with normal strength and dexterity.  If the object 
was large and the veteran had to use his thumb for grasping, 
there was pain in the right thumb.  No additional loss of 
functioning due to pain, fatigue, weakness or lack of 
endurance following repetitive use or flare-ups was reported.  
X-rays of the right thumb were normal. 

The veteran was afforded a VA peripheral nerves examination 
in August 2002, at which time he complained of right leg 
numbness and paresthesia and paresthesia, numbness and 
tingling in the right foot, with the veteran reporting that 
this symptomatology produces "severe" impairment.  Upon 
examination, there was no sensation present in the medial 
anterior and lateral aspects of the right leg.  Decreased 
sensation was shown in the right dorsal foot.  No motor 
weakness was demonstrated and there was a normal range of 
motion in the right ankle, with the veteran reporting no 
problems in the right ankle.  Electromyographic and nerve 
conduction studies of the right lower extremity were 
negative.   

He was also afforded a VA orthopedic examination in August 
2002, complaining about chronic pain in the interphalangeal 
joint of the right thumb with bending.  Movement was said to 
be fully present but painful at the end of flexion.  Some 
stiffness and occasional swelling during flare-ups were 
reported, but no instability or locking were described.  The 
veteran stated that the right thumb disability "severely" 
impacts daily functioning.  He also described "popping" and 
pain in the right knee, and indicated he essentially has 
constant pain in the right knee that is present every day.  
The pain was described as moderate to severe, and loosening 
and instability in the knee were described.  He also 
described pain with right knee motion.  Right knee symptoms 
were said to be worse with repeated range of motion and 
weight bearing after walking a half mile or climbing stairs.  
It was reported that the veteran uses a right knee brace and 
occasionally uses a cane.  He also indicated that since an 
accident three months prior to this examination that involved 
both legs, he had been experiencing increasing right knee 
pain.  

Objective findings from the August 2002 VA orthopedic 
examination were as follows:  Motion in the right knee was 
from full extension to 110 degrees of flexion and there was 
no swelling, effusion, weakness, edema or erythema in the 
right knee; there was pain in the right knee from 90 to 110 
degrees of flexion and guarding of the right knee was 
reported with climbing stairs, walking on uneven ground or 
prolonged standing and walking.  The veteran was not observed 
to walk with a limp.  Motion in the right thumb was from 
normal extension to 90 degrees of flexion, with pain reported 
from 60 to 90 degrees of flexion; the veteran was able to 
approximate the right thumb to the fingertips of the right 
hand; grip strength in the right hand was normal; there was 
no edema or effusion of the right thumb, but the veteran 
reported guarding during heavy work.  Additional limitation 
of functioning due to pain and weakness was said to ensue 
from prolonged weight bearing and cold weather.  No ankylosis 
was reported in either the right thumb or knee.  X-rays of 
the right knee demonstrated osteoarthritis and 
chondrocalcinosis.   

The veteran was afforded a VA genitourinary examination in 
February 2003.  The diagnosis was sexual dysfunction, which 
the examiner stated was "more than likely" related to his 
cardiac disease and tha medication prescribed therefor.  

III.  Legal Criteria/Analysis

A.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). 

It is, in part, because of the principles enumerated in 
Schafrath that the clinical history has been recorded in some 
detail in the previous section.  However, the Board emphasizes 
that, while this clinical history is relevant to the 
adjudication below and the Board has carefully considered this 
history, the most probative evidence to consider is that 
contained in the reports from the most recent VA examinations.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board also notes that the 38 C.F.R. § 3.321(b)(1) 
provides that, when the disability picture is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disabilities, an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, the 
correct course of action is for the Board to raise the issue 
and remand the matter if warranted for a decision in the 
first instance by the RO, which has the delegated authority 
to assign such a rating in the first instance, pursuant to 38 
C.F.R. § 3.321 (2003).  See Bagwell v. Brown, 9 Vet. App. 
157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  
To this end, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the any of the service-connected disabilities addresses 
below is alleged or demonstrated, nor is there any other 
evidence that any of these conditions involve such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board therefore 
finds that referral of this matter under the provisions of 38 
C.F.R. § 3.321 is not necessary or appropriate.

1.  Right Knee

Review of the Diagnostic Codes (DCs) pertaining to the knee 
and leg codified at 38 C.F.R. § 4.71a, DCs 5256-5263 reveals 
that, in order to warrant a rating in excess of 30 percent, 
there must be ankylosis (DC 5256); limitation of extension to 
30 degrees (DC 5261) or impairment of the tibia and fibula 
due to nonunion with loose motion requiring a knee brace (DC 
5262).  

Applying the above criteria to the facts summarized in the 
previous section, none of the post-service examination 
reports reflect ankylosis in the right knee, and full 
extension has been demonstrated at each such examination.  As 
such, a rating in excess of 30 percent cannot be assigned for 
the veteran's knee disability under either DC 5256 or DC 
5261.  While the veteran has required the use of a knee brace 
for his right knee since service, the complete "non-union" 
of the tibia or fibula required for a 40 percent rating under 
DC 5262 is not shown by the post-service
X-rays of the right knee or any other objective evidence set 
forth above.  Thus, the criteria for increased compensation 
under DC 5262 are also not met.  

The Board has also considered the principles of a VA General 
Counsel Opinion, (VAOPGCPREC 23-97), which held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DCs 5010-5003 and 5257, but cautioned 
that any such separate rating must be based upon additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Review of the post-service evidence above simply reveals no 
such "additional disabling symptomatology" that is not 
already reflected by the 30 percent rating currently 
assigned, as this rating already contemplates "severe" 
instability (DC 5257), and limitation of motion so as to 
warrant compensation under DC 5260 (limitation of flexion) or 
DC 5261 has not been demonstrated.  In this regard, in 
addition to there being full extension in the right knee, 
flexion was to 110 degrees upon August 2002 VA examination, 
well beyond the limitation of flexion to 45 degrees required 
for compensation under DC 5260.  

Also weighed by the Board have been the provisions of 
38 C.F.R. § 4.40, with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, while the 
disability associated with the right knee clearly involves 
complaints of pain, no additional functional loss associated 
with these symptoms which would warrant increased 
compensation above and beyond that currently in effect has 
been identified by an examiner.    

The Board appreciates the sincerity of the veteran's belief 
in the merits of his claim.  However, as sympathetic as it 
might be in the matter, the Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support its findings, and must cite to 
competent evidence of record to support its conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Moreover, although the 
veteran argues that his service-connected disability is far 
more severe than is contemplated by the 30 percent 
evaluation, his lay assertions as to the severity of his 
disability must be considered less probative than the 
findings of skilled professionals, particularly those made at 
the most recent VA examination of the right knee conducted in 
August 2002.  See Francisco v. Brown, 7 Vet. App. at 55 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

As discussed in detail above, the Board has extensively 
reviewed the reports of the medical examinations associated 
with the claims folder, and finds that the symptomatology 
demonstrated by that evidence is consistent with no more than 
the 30 percent evaluation currently assigned for the service-
connected right knee disability.  In short therefore, as the 
probative weight of the negative evidence exceeds that of the 
positive, the veteran's claim for a rating in excess of 30 
percent for his service connected right knee disability must 
be denied.  See Gilbert, 1 Vet. App. at 49.  

2.  Right Tarsal Tunnel Syndrome

The veteran's right tarsal tunnel syndrome is current rated 
by analogy to DC 8525 (paralysis of the posterior tibial 
nerve).  In rating a disability that is not listed in the 
Rating Schedule, it is permissible to rate that disability 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20. 

When choosing which diagnostic code to apply to an unlisted 
condition, codes for similar disorders or that provide 
general descriptions that encompass many ailments should be 
considered.  Pernorio v. Derwinski, 2 Vet .App. 625, 629 
(1992).  In deciding which diagnostic code is "closely 
related" to the unlisted condition, the following three 
factors may be taken into consideration:  (1) whether the 
functions affected by the condition are analogous; (2) 
whether the anatomical location of the condition is 
analogous; and (3) whether the symptomatology of the 
condition is analogous.  Lendenmann v. Principi, 3 Vet .App. 
345, 350-51 (1992).  

The Board is in agreement with the diagnostic code chosen by 
the RO to rate the veteran's right tarsal tunnel syndrome, 
which has affected sensation and movement in the veteran's 
right lower extremity, particularly the foot, as DC 8525 
contemplates loss of functioning, including motion, resulting 
from impairment of the nerves associated with the muscles of 
the sole of the feet, flexion of the toes and adduction and 
flexion of the feet.   

Under DC 8525, a rating in excess of 20 percent requires 
"complete" paralysis of the muscles of the sole of the feet 
to the point that the toes cannot be flexed, adduction is 
weakened and plantar flexion is impaired.  Reviewing the most 
recent clinical evidence pertaining to the veteran's right 
foot, the Board finds that such "complete" paralysis is not 
demonstrated.  As support for this determination, attention 
is directed to the findings from the January 2001 VA 
peripheral nerves examination of no paralysis or neuralgia in 
the right lower extremity, and the August 2002 peripheral 
nerve examination findings of no motor weakness in the right 
lower extremity and negative electromyographic and nerve 
conduction studies of the right lower leg.  Given these 
findings, it would not be reasonable to conclude that 
"complete" paralysis so as to warrant increased 
compensation under DC 8525 has been demonstrated.  While the 
reports from these and other post-service examinations 
demonstrated subjective evidence of numbness and other 
sensory complaints, the Board finds this symptomatology to be 
adequately reflected by the 20 percent rating currently 
assigned under DC 8525, as this rating contemplates even 
"severe" incomplete paralysis.  

In addition, while some of the clinical records above have 
indicated that the service-connected disability affects the 
saphenous nerve, even "severe to complete paralysis" of the 
internal saphenous nerve under DC 8527 only warrants a 10 
percent rating.  Thus, increased compensation under this 
diagnostic code is not warranted.  The Board has also 
considered other potentially applicable codes associated with 
neurologic deficits in the lower extremities codified at 
38 C.F.R. § 4.124a.  However, given the objective findings 
from the most recent peripheral nerve examinations as 
described above, the Board finds that the criteria for a 
rating in excess of 20 percent under any other potentially 
applicable diagnostic codes is also not warranted.  

Finally, while the Board again has carefully considered the 
contentions of the veteran asserting a more severe disability 
than is reflected by the 20 percent rating currently 
assigned, the probative value of these assertions is 
outweighed by the most recent objective clinical evidence.  
As such, the claim for an increased rating for right tarsal 
tunnel syndrome must be denied.  See Francisco, 7 Vet. App. 
at 55; Espiritu, 2 Vet. App. at 492; Gilbert, 1 Vet. App. at 
49. 

3.  Right Thumb

The schedular criteria by which ankylosis and limitation of 
motion of the hands are rated were changed during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 48,784-
787 (July 26, 2002) (effective Aug. 26, 2002).  Where a law 
or regulation (particularly pertaining to the Rating 
Schedule) changes after a claim has been filed, but before 
the administrative and/or appeal process has been concluded, 
both the old and new versions must be considered.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
The effective date rule established by 38 U.S.C.A. § 5110(g) 
(West 2002), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period before and after the change was 
made.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the pertinent amended 
regulations).

Therefore, adjudication of a claim of entitlement to a 
compensable disability rating for the service-connected 
residuals of a right thumb injury must also include 
consideration of both the old and the new criteria.  In this 
regard, the Board notes that, according to the relevant 
rating criteria effective prior to August 26, 2002, evidence 
of favorable ankylosis of the major thumb (the veteran has 
been shown by the VA examination reports of record to be 
right-handed; see 38 C.F.R. § 4.69) warranted a disability 
evaluation of 10 percent.  Evidence of unfavorable ankylosis 
of the major thumb was required for the grant of a 20 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5224 (effective 
prior to Aug. 26, 2002).  No higher evaluation was allowable 
pursuant to that diagnostic code.  However, extremely 
unfavorable ankylosis would be rated as amputation under DCs 
5152 through 5156.  38 C.F.R. § 4.71a, Note following DC 5227 
(effective prior to Aug. 26, 2002).

The pertinent rating requirements effective since August 26, 
2002, reflect no changes in the actual ratings assignable 
pursuant to Diagnostic Code 5224. However, a note following 
that diagnostic code stipulates that consideration should 
also be given to whether an evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  38 C.F.R. § 
4.71a, Note following Diagnostic Code 5224 (2003).

The relevant evaluation requirements effective since August 
26, 2002 also provide for a new diagnostic code which 
discusses the particular limitation of motion of the thumb.  
38 C.F.R. § 4.71a, Diagnostic Code 5228 (2003).  According to 
this diagnostic code, evidence of a gap of less than one inch 
(2.5 centimeters) between the thumb pad and the fingers of 
the major hand, with the thumb attempting to oppose the 
fingers, results in the assignment of a noncompensable 
disability evaluation.  Id.  Evidence of a gap of one to two 
inches (2.5 to 5.1 centimeters) between the thumb pad and the 
fingers on the major hand, with the thumb attempting to 
oppose the fingers, warrants the assignment of a 10 percent 
disability rating.  Id.  Evidence of a gap of more than two 
inches (5.1 centimeters) between the thumb pad and the 
fingers on the major hand, with the thumb attempting to 
oppose the fingers, is necessary for the grant of the next 
higher evaluation of 20 percent.  Id.

Applying the criteria above to the pertinent clinical 
evidence cited in the previous section, the right thumb is 
not shown to be ankylosed, thereby precluding compensation 
under DC 5224, as in effect prior to and after August 26, 
2002.  With respect to the newly added DC 5228 in effect from 
August 26, 2002, the most recent VA examinations of the thumb 
have all demonstrated that the veteran is able to approximate 
the right thumb to the fingertips.  As such, increased 
compensation under this new diagnostic code is also not 
warranted.  While the Board has considered the complaints of 
pain in the right thumb, particularly with grasping large 
objects, and the principles of Deluca as enumerated above, 
there simply is no objective evidence of sufficient 
disability in the right thumb to warrant increased 
compensation.  Again, the recent objective clinical findings 
are more probative than the assertions of the veteran, and 
the claim for an increased rating for the right thumb 
disability must accordingly be denied.  See Francisco, 7 Vet. 
App. at 55; Espiritu, 2 Vet. App. at 492; Gilbert, 1 Vet. 
App. at 49. 

4.  Hiatal Hernia/GERD

Entitlement to a rating in excess of 10 percent for 
disability attributable to a hiatal hernia requires 
persistently recurrent gastric distress with dysphagia, 
pyrosis, and regurgitation accompanied by arm pain or 
shoulder pain so as to produce considerable impairment of 
health.  38 C.F.R. § 4.114, DC 7346.   

At the VA gastrointestinal examination conducted in December 
1997, the veteran in pertinent part did complain of a burning 
in the chest that radiated to both arms.  However, he 
reported no vomiting, and he did not describe any pyroris.  
There was also no evidence of weight loss or any other 
indicia of "considerable" impairment of health.  Review of 
the remaining post-service clinical evidence principally 
reflects treatment for other disorders, and this evidence 
also does not reflect evidence of "considerable impairment 
of health," or most of the other symptomatology required for 
a rating in excess of 10 percent under DC 7346.  As such, the 
Board concludes that the criteria for a rating in excess of 
10 percent under DC 7346 are not met.  Again, the findings 
from the VA examination cited above are of greater probative 
weight than the contentions asserting greater disability, and 
the claim for an increased rating for the service-connected 
gastrointestinal disorder must accordingly be denied.  See 
Francisco, 7 Vet. App. at 55; Espiritu, 2 Vet. App. at 492; 
Gilbert, 1 Vet. App. at 49. 

B.  Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).


It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

In order to prevail on a claim for service connection, the 
fact that a condition or injury occurred in service alone is 
not enough; there must be current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Refractive error of the eye is not a "disease" for 
which service connection can be granted, and as a matter of 
law is not a compensable disability.  38 C.F.R. § 3.303(c).  

Applying the pertinent legal criteria to the service medical 
records and post-service clinical evidenced previously 
summarized, the record is devoid of any competent medical 
evidence liking an acquired disability associated with poor 
vision, dizziness, right hip pain, depression and excessive 
worry, a right wrist injury, right ankle injury, or a back 
injury to an in-service event, symptomatology or pathology.  
The Board notes that it has carefully considered the 
contentions of the veteran asserting a claimed etiological 
nexus between a current disability associated with the 
disorders at issue and service.  The probative value of the 
positive evidence represented by these lay assertions, 
however, is simply outweighed by that of the more objective 
negative evidence of record, as the veteran is not 
professionally competent to provide an opinion as to the 
etiology of the disorders or conditions for which he is 
claiming service connection.  See Routen, Espiritu, supra.  
Therefore, the claims for service connection must be denied.  
Gilbert, 1 Vet. App. at 49.  




Examining each claim individually, with respect to the claim 
for service connection for poor vision, the service medical 
records do reflect a visit to the optometry clinic in April 
1977, with the veteran receiving a new eyeglass prescription.  
A December 1977 service medical report reflects the veteran 
complaining about blurred vision since he was struck in the 
left orbit in an automobile accident two weeks prior to this 
visit.  Although the left pupil was shown to be dilated at 
that time, no significant objective findings were reported at 
that time, or any other service medical record thereafter, 
including the separation examination.  The veteran did report 
visual problems associated with seeing a "glaze" at times 
on a report completed close to service separation.  The 
veteran also described a "blur" in the front of his eyes 
that he had been suffering from for approximately one year at 
a December 1997 VA eye examination.  However, while vitreous 
floaters were noted, the diagnosis was "normal ocular exam 
with minimal myopia."  

As noted above, myopia, which is a type of refractive error, 
is not a disability for which service connection can be 
granted.  38 C.F.R. § 3.303(c).  There is otherwise no 
competent evidence linking a current acquired eye disability 
to service.  As such, service connection for poor vision is 
not warranted.  

With regard to dizziness, the service medical records do not 
reflect treatment for a chronic disability manifested by 
dizziness, and the only reference to dizziness contained 
therein are the reports from the veteran close to separation 
from service of dizziness with walking long distances or 
after physical labor.  No competent post-service evidence 
linking a current disability manifested by dizziness to 
service is demonstrated.  As such, service connection for 
dizziness must be denied. 

As for right hip pain, the service medical records reflect 
complaints of occasional lateral hip pain in April 1994.  
Some mild tenderness was noted over the greater trochanter at 
that time, as was some limitation of motion in the right hip.  
X-rays of the right hip were negative, and the diagnoses 
following this examination did not include a hip disability.  
A hip disability was not shown upon service separation, 
although the veteran complained about hip pain shortly before 
service separation.  


After service, the only reference to the right hip is to what 
was termed right hip "arthralgia" following the February 
1998 VA orthopedic examination.  Some limitation of right hip 
motion was shown at that time, but no other significant 
findings relating to the hip were demonstrated at that time, 
or at any other point after service.  Accordingly, while it 
does not appear that the veteran even has a defined current 
"disability" of the hip, there is simply no competent 
evidence demonstrating the there is an etiologic relationship 
between service and a current chronic right hip disorder.  As 
such, the claim for service connection for right hip pain 
must be denied. 

Turning to the claim for depression and excessive worry, 
although the veteran did complain of "excessive worry and 
stress" close to service separation, the service medical 
records do not reflect treatment for any mental health 
problems.  While the post service evidence reflects treatment 
through February 2003 in a VA mental hygiene clinic, with the 
principal diagnosis being dysthymia, there is of record no 
competent evidence linking dysthymia or any other current 
psychiatric disorder to service.  Given this fact and the 
essentially silent service medical records, the claim for 
service connection for depression and excessive worry must be 
denied.  

With regard to the right wrist, the veteran only referred to 
a left wrist disability when listing his disorders shortly 
before service separation, and the service medical records do 
not reflect treatment for a right wrist disability, although 
an isolated reference to tenosynovitis in the right hand 
after the veteran caught his hand in a door is contained in a 
service medical record dated in October 1988.  The post-
service evidence includes negative X-rays of the wrist in 
April 1996.  However, the diagnoses following the February 
1998 orthopedic examination included mild degenerative 
arthritis of both wrists, and limitation of motion and pain 
in the right wrist was demonstrated at that time.  Again, 
however, there is no competent evidence linking a current 
right wrist disability to service, and given this fact, and 
the silent service medical records, the claim for service 
connection for a right wrist disability must be denied. 




With regard to a right ankle injury, the Board notes 
initially that service connection is already in effect for 
right tarsal syndrome.  As for any right ankle disability not 
contemplated by the 20 percent rating currently assigned for 
this disorder, while the service medical records reflect a 
reference to right ankle pain in May 1988 after the veteran 
reported twisting it in a fall in the shower, an X-ray 
conducted at that time revealed no fracture, and there is 
otherwise no evidence of residual disability in the right 
ankle from this fall contained in the service medical 
records.  The veteran denied having any weakness or 
instability in either ankle at the April 1994 examination 
preceding his Medical Board Evaluation, and the physical 
examination and X-rays of the right ankle conduced at that 
time were negative.  

The post-service evidence includes a negative X-ray of the 
right ankle in October 1995, but mild right ankle 
degenerative arthritis was diagnosed at the February 1998 
orthopedic examination, at which time some limitation of 
motion and slight tenderness and swelling were shown in the 
right ankle.  However, X-rays of the ankles in November 2000 
were again negative, and no additional disability of clinical 
significance in the right ankle, other than that for which 
compensation has been granted, has been demonstrated.  Thus, 
and given the lack of any objective evidence demonstrating 
any additional disability in the right ankle which can be 
attributed to service that is not already contemplated by the 
20 percent rating assigned or right tarsal tunnel syndrome, 
service connection for a right ankle disability must be 
denied.  

Finally with regard to the claim for service connection for a 
back disability, the veteran noted back pain on Reports of 
Medical History completed in February 1991 and March 1994, 
and described back pain with prolonged standing or full 
bending shortly before separation from service.  No treatment 
for a back disability during service is demonstrated, 
however.  The only significant post-service reference to a 
back disability is contained in the February 1998 VA 
orthopedic examination reports referencing a diagnosis of 
"lumbosacral spondylosis with no evidence of radiculopathy 
or neuropathy."  While some limitation of lumbar motion was 
shown at that time, no other significant objective findings 
were noted at that time or in any of the other post service 
clinical evidence.  Given these facts and the lack of any 
competent evidence linking lumbar spondylosis or any other 
current back disability to service, the Board concludes that 
entitlement to service connection for a back disability also 
must be denied.  

C.  Special Monthly Compensation/Earlier Effective Date 
Issues 

Service connection is not in effect for any disability of the 
left hand.  Nonetheless, the February 1998 VA examination 
showed some decrease in grip strength in the left wrist but 
greater "pinch strength" in the left hand than the right.  
Clearly, this evidence is not indicative of "loss of use" 
of a hand.  See 38 C.F.R. § 4.63.  In any event, as service 
connection is not in effect for a disability of the left 
hand, the claim for special monthly compensation for the loss 
of use of the left hand must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430, (1994).  

With regard to the claim for entitlement to an effective date 
earlier than January 22, 1997, for the grant of service 
connection for impotency and entitlement to special monthly 
compensation based on loss of use of a creative organ, the 
controlling legal criteria provide that the effective date of 
an award of service connection shall be the date the claim is 
received, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Careful review of the record reveals no document dated or 
received prior to the January 22, 1997, receipt of the claim 
for service connection for impotency which can be construed 
as a formal or informal claim for this disability.  Moreover, 
it was not until the previously referenced February 2003 VA 
genitourinary examination that sexual dysfunction was 
attributed to service-connected cardiac disease by a medical 
professional.  Thus, as a claim for these benefits was not 
received prior to January 22, 1997, entitlement to an earlier 
effective date cannot be assigned.  In fact, the effective 
date chosen by the RO was very generous to the veteran, as it 
could be argued in this case that entitlement to these 
benefits did not "arise" until the February 2003 VA 
genitourinary examination, well after the receipt of the 
January 22, 1997 application.  In short therefore, 
entitlement to an earlier effective date for the benefits 
sought cannot be granted.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400. 
ORDER

Entitlement to a rating in excess of 30 percent for post-
operative residuals of a right knee injury with degenerative 
joint disease is denied. 

Entitlement to a rating in excess of 20 percent for right 
tarsal tunnel syndrome is denied.  

Entitlement to a compensable rating for a right thumb injury 
is denied.  

Entitlement to a rating in excess of 10 percent for a hiatal 
hernia with GERD is denied.  

Entitlement to service connection for poor vision is denied.  

Entitlement to service connection for dizziness is denied. 

Entitlement to service connection for right hip pain is 
denied. 

Entitlement to service connection for depression and 
excessive worry is denied. 

Entitlement to service connection for a right wrist injury is 
denied. 

Entitlement to service connection for a right ankle injury is 
denied. 

Entitlement to service connection for a back injury is 
denied. 

Entitlement to special monthly compensation based on the loss 
of use of the left hand is denied. 

Entitlement to an effective date earlier than January 22, 
1997, for a grant of service connection for impotency and 
entitlement to special monthly compensation based on loss of 
use of a creative organ is denied. 

REMAND

The issues of entitlement to an increased rating for an 
inferior-posterior infarct with hypertension and ischemia, 
entitlement to an increased rating for degenerative joint 
disease of the left knee, and entitlement to an increased 
rating for a right shoulder dislocation require additional 
development, in particular the scheduling of medical 
examinations which the Board finds necessary to adjudicate 
these claims, in order to comply with the duty to assist 
provisions of the VCAA.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

In this regard, the veteran has not been afforded a thorough 
examination of the right shoulder or left knee since February 
1998, and the findings from this examination are too old to 
allow for meaningful appellate review at this time.  In 
addition, a VA cardiovascular  examination must be completed 
that includes the findings necessary to rate the service-
connected heart disability under the criteria currently 
codified at 38 C.F.R. § 4.104, DC 7006.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 
 
1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and all subsequent 
interpretive authority are satisfied, to 
include 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  

2.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the severity of his service-connected 
cardiovascular disorder.  The physician 
should indicate whether continuous 
medication is required for this 
disability, and document the presence of 
cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-
ray.  Studies should include treadmill 
testing to identify the level of physical 
activity, expressed in metabolic 
equivalents (METs), resulting in dyspnea, 
fatigue, angina, dizziness, or syncope.  
Left ventricular dysfunction should be 
documented in terms of the ejection 
fraction percentage.  Should a treadmill 
test not be feasible owing to a medical 
contraindication, it should be so stated.  
All clinical manifestations should be 
reported in detail, and a complete 
rationale for any opinion expressed must 
be provided following the examination.  
Send the claims folder to the examiner 
for review.
3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service-connected right 
shoulder and left knee disabilities.  All 
indicated studies, including range of 
motion studies, should be accomplished.  
If any limited motion is demonstrated due 
to those residuals specifically 
attributed to service-connected 
disability, an opinion as to any 
increased functional loss due to painful 
use, weakness, excess fatigability, 
and/or incoordination as a result of such 
disability should be rendered.  The 
claims file must be made available to the 
examiner.   
4.  Following the completion to the 
extent possible of the development 
requested above, the RO should 
readjudicate the claims for increased 
ratings for the service connected heart, 
right shoulder, and left knee 
disabilities.  To the extent the any of 
the benefits sought in connection with 
these claims are not granted, the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC) addressing the claims that have 
been remanded.  The SSOC should include a 
summary of the evidence and discussion of 
all pertinent regulations, including the 
evidence obtained as a result of the 
development requested above and the VCAA.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



